MEMORANDUM**
John R. Himes appeals pro se the district court’s order denying his motion to reconsider the court’s judgment dismissing his action pursuant to 42 U.S.C. § 1983, the Americans with Disabilities Act, and California state law. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion. Mt. Graham Red Squirrel v. Madigan, 954 F.2d 1441, 1463 (9th Cir.1992). We affirm.
We lack jurisdiction to address Himes’ contentions regarding the merits of the district court’s original entry of judgment *957because Himes both failed to file a notice of appeal within 30 days of entry of final judgment and failed to file a timely post-judgment tolling motion. See id. at 1462-63. Accordingly, this court’s review is limited to the district court’s denial of Himes’ motion to reconsider. See id. at 1463.
Because Himes failed to demonstrate mistake, inadvertence, surprise, excusable neglect, newly-discovered evidence, or any other basis for relief from judgment, the district court did not abuse its discretion by denying his motion to reconsider. See id. at 1462-63.
Himes’ contention regarding judicial bias lacks merit. See Leslie v. Grupo ICA, 198 F.3d 1152,1160 (9th Cir.1999).
Himes remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.